UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7820



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOBBY LEE CAMPBELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Lacy H. Thornburg, District
Judge. (CR-98-182, CA-01-497-3)


Submitted:   January 23, 2002             Decided:   February 7, 2002


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Lee Campbell, Appellant Pro Se. David Culver Keesler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Lee Campbell seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Campbell, Nos. CR-98-182; CA-

01-497-3 (W.D.N.C. filed Oct. 1, 2001; entered Oct. 2, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2